Citation Nr: 0928376	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for Dequervian's disease. 

Entitlement to service connection for fibromyalgia with 
symptoms of chronic fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1979 to September 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 and a January 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina.  In the 
August 2004 rating decision, the RO denied service connection 
for Dequervian's disease, and in the January 2007 rating 
decision, the RO denied service connection for fibromyalgia 
with symptoms of chronic fatigue.  The Veteran perfected an 
appeal as to both rating decisions. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On an Appeal Hearing Options form attached to her January 
2008 substantive appeal (VA Form 9), the Veteran indicated 
that she wanted a hearing before a Member of the Board at the 
RO (a Travel Board hearing).  The Veteran has not withdrawn 
her request for a Travel Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2008), a hearing on appeal will be granted 
to a veteran who requests a hearing and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules travel board hearings, a remand of 
this matter to the RO is warranted.

Therefore, in order to ensure the Veteran's due process 
rights, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge 
(VLJ), at the RO, pursuant to her January 
2008 request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  If the Veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran or her representative until further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES W. LOEB
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




